DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/18/2022 has been considered by Examiner.

Allowable Subject Matter
Claims 1-2 and 4-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, the Applicant argues on pages 11-16 of the submitted response that the combined prior art references does not teach or discloses the driving method of the pull-up node PU shown in the Applicant’s figure 7. Also the combined prior art references does not teach or disclose the equation 3 used for determining coupling voltage amplitude. The Examiner agrees with the submitted response and has indicated the claims are allowable. 
With respect to claims 2 and 4-20, claims are dependent from claim 1 and therefore allowable based on the dependency from claim 1.
With respect to claim 21, the Applicant argues on pages 16-22 of the submitted response that the combined prior art references does not teach or discloses the driving method of the pull-up node PU shown in the Applicant’s figure 7. Also the combined prior art references does not teach or disclose the coupling circuit is used to drive the carry output terminal which is suppled to both previous and next adjacent stages. The Examiner agrees that the driving method as claimed in claim 21 is more detailed then in claim 1. But the Examiner respectfully disagrees with the argument of the carry signal. The prior art reference of Yamamoto et al (US 2013/010007 A1) discloses a transistor (Q3) and capacitor (Cap1) different from the output circuits (13r-13b) which has a output Z (Fig. 2) connected to reset (R ) of a previous stage and an input (S) of the next stage. But since the claim was amended to more narrowly to describe the driving method of the pull-up node shown in Applicant’s figure 7, the Examiner believes that this is allowable over the cited prior art as discussed above with respect to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        06/14/2022